UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-7727


BLAKE MCGRATH,

                 Plaintiff - Appellant,

          v.

SERGEANT SPENCER; UNKNOWN INTAKE SERGEANT #1; UNKNOWN INTAKE
SERGEANT #2; MR. SLOMON, Director of Polk Correctional
Institution,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-ct-03197-FL)


Submitted:   April 19, 2012                 Decided:   April 25, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Blake McGrath, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:


            Blake    McGrath      appeals     the    district    court’s     order

dismissing as frivolous his 42 U.S.C. § 1983 (2006) suit against

state prison officials for the loss of some of his books.                        On

appeal,   we   confine     our    review     to   the   issues   raised    in   the

Appellant’s brief.         See 4th Cir. R. 34(b).            Because McGrath’s

informal brief does not challenge the basis for the district

court’s disposition, McGrath has forfeited appellate review of

the court’s order.       Accordingly, we affirm the district court’s

judgment.       We   deny        McGrath’s    motions     for    transcript     at

government expense and to amend/correct complaint.                     We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in     the   materials      before   the    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2